Supreme Court
OF
NEVADA

(0) 197A <B

IN THE SUPREME COURT OF THE STATE OF NEVADA

PAUL D.S. EDWARDS,

Appellant,

vs.

TIMESHARE LIQUIDATORS, LLC,
A/D/B/A TLC RESORT LIQUIDATORS,
A/D/B/A TLC RESORTS, A/D/B/A TLC
RESORTS VACATION CLUB, A/D/B/A
TLC RESORTS VACATION CLUB, LLC,
A/D/B/A TLC TRAVEL, A/D/B/A
TLCRESORTS.COM, A/D/B/A VIP
TRAVEL, A/D/B/A VIP VACATIONS;
STANLEY C. MULLIS, A/K/A STANLEY
MULLIS, A/K/A STAN MULLIS; AND
ANGEL MULLIS, A/K/A ANGEL C.
MULLIS, A/K/A ANGEL SANTILLI,

Respondents.

 

PAUL D.S. EDWARDS,

Appellant,

Vs.

TIMESHARE LIQUIDATORS, LLC,
A/D/B/A TLC RESORT LIQUIDATORS,
A/D/B/A TLC RESORTS, A/D/B/A TLC
RESORTS VACATION CLUB, A/D/B/A
TLC RESORTS VACATION CLUB, LLC,
A/D/B/A TLC TRAVEL, A/D/B/A
TLCRESORTS.COM, A/D/B/A VIP
TRAVEL, A/D/B/A VIP VACATIONS;
STANLEY C. MULLIS, A/K/A STANLEY
MULLIS, A/K/A STAN MULLIS; AND
ANGEL MULLIS, A/K/A ANGEL C.
MULLIS,

Respondents.

 

 

No. 81595

 

MAR 10 2022

ELIZABETH A. BROWN
CLERK UPREME COURT

BY :
DEPUTY CLERK

No. 81759

JA -07658

 

 

 

 
Supreme Court
oF
Nevapa

(0) 1947A RES

ORDER DISMISSING APPEALS

These are consolidated pro se appeals from a final judgment
and a postjudgment award of attorney fees. Eighth Judicial District Court,
Clark County; Nancy L. Allf, Judge.

On November 23, 2021, this court entered an order reinstating
briefing that, among other things, directed appellant to file and serve the
opening brief on or before December 21, 2021. Thereafter, appellant
obtained a telephonic extension of time, making the opening brief due on or
before January 4, 2022. When appellant failed to timely file the opening
brief, this court entered an order on January 28, 2022, directing appellant
to file the opening brief within 7 days. Pursuant to that order the brief was
due by February 4, 2022. This court cautioned appellant that failure to
timely file the brief could result in dismissal of these appeals. To date,
appellant has failed to file the opening brief or otherwise communicate with

this court; accordingly, this court

ORDERS these appeals DISMISSED.

pode. tos, J.

Hardesty

AAG Co2 J. A—. ec

Stiglich - Herndon

ec: Hon. Nancy L. Allf, District Judge
Paul D.S. Edwards
Clark McCourt, LLC
Eighth District Court Clerk